     
 

Case 9:18-cv-80176-BB Document 268-23 Entered on FLSD Docke

Clayton, Ciudad ded Saber,

Pullen Street
Panama City
Republic of Panama

 

invoice #00701208

invoice Date: 25th May 2015
Due Date: 29th May 20715

invoiced To

Panopticrypt Pty Ltd c/o
DeMorgan (Wright Family Trust)
ATTN: Ramona Watts

43 St Johns Ave

Gordon, New South Wales, 2072

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Australia
Description Total
Amended contract as per Clayton Utz (24 months continued service) XBT.68.000,00
Sub Total XBT.68.000,00
Credit XBT.0,00
Total XBT.68.000,00
Transactions
Transaction Date Gateway Transaction ID Amount
25th May 2015 Mail In Payment XBT.68.000,00
Balance XBT.0,00

 

 

 

 

PDF Generated on 26th May 2015

CONFIDENTIAL DEF_00051013
